Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first end piece and the second end piece includes a slot that is adapted to be fixed to a fly-plate pin”, )claim 6), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of claim 3 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the drophead interface edge and the drophead interface edge”. It is not clear as to which the drophead interface edge either of the recited drophead interface edges refers. Are the drophead interface edges recited within line 2 of claim 3 one and the same?
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “other side of the beam” particularly, with “other side of the beam” not appearing to possess antecedent basis within the claim. 
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the other side of the beam” particularly, with 
The language of claim 6 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “the first end piece and the second end piece includes a slot that is adapted to be fixed to a fly-plate pin.” The specification does not appear clear and complete as to “the first end piece and the second end piece includes a slot that is adapted to be fixed to a fly-plate pin.”
The language of claim 5 appears vague, indefinite and thus confusing in that it is not clear as to what is being defined by “each of the first end piece and the second end piece are fastened to the other side of the beam” particularly, with “other side of the beam” or “the other side of the beam” not appearing to possess antecedent basis within the claim. It is not clear as to how the first and second end pieces can be fastened to “the other side of the beam”, (i.e., fastened to the same side of the beam)?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0345902 to Blank et al.   As to claims 1 and 8, Blank et al discloses, Figs. 1, 7, 8 and 12-15 for example, a filler beam assembly (7) of a formwork structure (Fig. 1) comprising:
	a beam comprising:

	a first lip (35) formed on one side of the beam and adapted to accommodate one of a timber runner and a Polyurethane (PU) insert for being nailed with a plywood positioned adjacent to the top surface of the beam; and
	an additional lip (lower lip in Fig. 8 on left and right side of the beam) disposed below the first lip (35) and adapted to be accommodate a head portion of a cross beam. The Blank et al. beam can and may accommodate an appropriate beam or beam head within the additional lower lip.
As to claim 8, Blank et al. discloses, a drop-head assembly 4 comprising a top plate (23) adapted to be in contact with one of the first end and the second end of the beam (7), the top plate comprising an interface edge (edge of plate 23) to be in contact with the respective drophead interface edge (interface edge of beam 7), wherein the drophead interface edge is formed to complement the interface edge of the top plate. 
2. The beam (7) is formed of one of an Aluminum extrusion of high-grade Aluminum alloy and of plate bent steel sections, (page 2, lines 36-48).
As to claim 3, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), Each of the drophead interface edge and the drophead interface edge is formed to complement an interface edge of a top plate of a respective drop-head assembly.
4. The first lip (34) and the additional lip (lower lip in Fig. 8 on left and right side of the beam) can be seen as formed along the length of the beam (101).

a second end piece (30) adapted to be disposed on the other side of the beam and adjacent to the second end (28), wherein the first end piece and the second end piece are adapted to establish a connection with the respective drop-head assemblies.
As to claim 6, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), each of the first end piece (30) and the second end piece (30) includes a slot that is (seen in dotted lines in Fig. 7 and through which centering line extends in Fig. 8) adapted to be fixed to a fly-plate pin of a respective drop-head assembly for establishing connection with the respective drop-head assembly.
As to claim 7, (and as best understood despite the 35 U.S.C. § 112(b) indefiniteness discussed above), each of the first end piece (30) and the second end piece (30) are fastened to the other side of the beam by a screw-nut mechanism 31.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                   /MICHAEL SAFAVI/                                                                   Primary Examiner, Art Unit 3631                                                                                                                                     


































MS
March 16, 2022